Citation Nr: 1618483	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-24 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a disability manifested by fascial discoloration, vision problems and eye stress.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a headache disability.

3. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability.

4. Entitlement to service connection for a traumatic brain injury.

5. Entitlement to service connection for vertigo.

6. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to in-service asbestos exposure.

7. Entitlement to service connection for ischemic heart disease, to include as due to in-service herbicide exposure.

8. Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the appeal currently lies with the RO in Newark, New Jersey.

The Veteran testified before a Decision Review Officer (DRO) at a hearing conducted in September 2014.  A transcript of the hearing is of record.

The issues of entitlement to service connection for facial discoloration, vision problems and eye stress; a headache disability; low back disability; TBI; COPD; vertigo; ischemic heart disease; and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2011 rating decision denied the Veteran's application to reopen a claim of service connection for a headache disability, and denied service connection for a low back disability and a disability manifested by facial discoloration, vision problems and eye stress on the merits.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement or submit new and material evidence within one year of the rating decision.

2. Evidence received since the October 2011 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claims of service connection.


CONCLUSIONS OF LAW

1. The October 2011 rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for headaches and claims of service connection for a low back disability and a disability manifested by facial discoloration, vision problems, and eye stress, is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the October 2011 rating decision in connection with claim of service connection for headaches is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Evidence received since the October 2011 rating decision in connection with claim of service connection for a low back disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. Evidence received since the October 2011 rating decision in connection with claim of service connection for a disability manifested by fascial discoloration, vision problems and eye stress is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
  
When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the previously denied claims are herein reopened, any error with respect to the duties to notify and assist is harmless.  

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a January 2005 rating decision, the RO denied service connection for the back disability and the headaches disability.  The Veteran was notified of the decision and of his appellate rights at the address that he provided at the time he filed his claim for benefits.  Subsequently, he asserted that he did not receive notice of this decision.  However, there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties." Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). Once the presumption of regularity has been rebutted by clear evidence, however, the burden of proof shifts to the VA to show that the administrative procedure was actually complied with. Id.

The Veteran asserts nonreceipt of the RO's January 2005 decision. However, there is nothing in the record that shows the notice was not actually mailed by the RO.  In fact, the notification letter has been associated with the electronic claims folder and was directed to the Veteran's most recent address on file at that time. Moreover, the letter was not sent back to the RO for a failure of delivery.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity in RO operations.  As the Veteran did not appeal the decision or submit new and material evidence within one year, the rating decision is final.  
  
In an October 2011 rating decision, the RO denied the Veteran's application to reopen a claim of service connection for a headache disability, reopened and denied service connection for a low back disability and denied service connection for a disability manifested by facial discoloration, vision problems and eye stress on the merits.  Evidence on file at this time included service treatment records, post-service VA and private treatment records, statements from the Veteran, and the reports of June and September 2011 VA examinations.  The RO determined that service connection was not warranted because the evidence did not then establish that the Veteran suffered from such disabilities that were etiologically related to his period of active service.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision or submit new and material evidence within one year of notification; therefore, the October 2011 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Although the RO reopened the Veteran's previously disallowed claims, the Board is not bound by such decision.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the October 2011 rating decision includes a number of statements from the Veteran, including his testimony at a September 2014 DRO hearing, in which he discusses an in-service assault which resulted in injuries he believes led to his current disabilities.  Also added to the record is numerous private and VA treatment records and the reports of several VA examinations.  The Board concludes that the additional evidence is new and material with respect to the issues of service connection for headache and low back disabilities as well as a disability manifested by facial discoloration, vision problems and eye stress, as this evidence was not of record at the time of the previous final denial and, when combined with the evidence previously of record, raises a reasonable possibility of substantiating the Veteran's claims of service connection.  See Shade, 24 Vet. App. at 118.  

In a September 2012 VA treatment record, the Veteran reported that he continued to have intermittent headaches after an injury in service.  The Veteran also reported that he had discoloration of the eyes, headaches and jerking of the eye since the injury.  The Veteran also submitted lay statements from family members indicating that the Veteran frequently complained of back pain after his discharge and was not able to participate in sports.  They related that his back disability worsened during his years in the Navy.  These statements provide additional information concerning the Veteran's aggravation of a pre-existing back disorder and, with respect to the other claims, continuing symptoms after a head injury in service.  Consequently, the Veteran's claims of service connection must be reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a disability manifested by facial discoloration, vision problems, and eye stress is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a headache disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened; to this extent only, the appeal is granted.


REMAND

For the reasons discussed below, the Veteran's claims must be remanded for further development prior to a Board decision on the merits.  

With respect to the Veteran's headache disability, he was provided a VA examination in February 2014, at which time he reported suffering from headaches ever since being struck in the head during service, and was diagnosed with tension headaches.  The VA examiner determined an etiological opinion could not be offered without resort to speculation, noting that while closed head injuries can cause ongoing headaches, there are other issues in the Veteran's past that can easily play into ongoing headaches.  However, the VA examiner did not offer any further explanation nor elaborate on these "other issues," and did not provide an adequate explanation as to why the Veteran's current tension headaches are not in any way etiologically related to his in-service injury.  Therefore, this examination is inadequate for the purposes of determining service connection, and a new etiological opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

With respect to the Veteran's claim for a low back disability, he has provided a private medical opinion that his subjective complaints are attributable to a congenital condition, and raises the possibility that this congenital condition was aggravated by injuries received during his active service.  Initially, the Board notes that, as there is no notation of a back disability on the Veteran's service entrance examination, he is therefore presumed sound at service entry.  See 38 U.S.C.A. § 1111 (West 2014).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  To date, the Veteran has not been provided a VA examination which addresses whether he suffered from a back disability prior to active service and, if so, whether such disability was aggravated by his service.  On remand, he must be afforded such an examination.

With respect to COPD, the Veteran was provided a VA examination in November 2014, which largely attributed his disability to his past history of smoking.  However, in November 2014, the Veteran's representative submitted evidence indicating an increased risk for COPD among workers exposed to dust, including asbestos.  In light of the Veteran's assertion that his COPD is due to his reported in-service asbestos exposure, an addendum opinion is necessary to address this newly submitted medical evidence.

Also, the record reflects that the Veteran was awarded Social Security Administration (SSA) disability benefits.  However, the records considered by SSA are not of record and are potentially relevant to the issues claimed.  Accordingly, efforts should be made to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain records from SSA pertaining to the grant of disability benefits, including the medical records that were considered by the agency.  If after continued efforts to obtain Federal records it is condcluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159 (2015). 

2. Schedule the Veteran for a VA spine examination to address the nature and etiology of his current back disability.  The entire electronic claims file must be made available to the examiner for review, and the report must reflect such a review was accomplished.  Any consultations and/or testing deemed clinically necessary must be performed.  Following a review of the claims file and physical examination of the Veteran the examiner is to address the following:

a) Explain whether the Veteran has a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

b) If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion.

c) If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.  Please provide a complete explanation for the opinion.

d) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

e) If either (c) or (d) is answered in the negative the Veteran is presumed to be sound at entry to active service.  Affording him this presumption, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current low back disability had its onset or is otherwise etiologically related to his period of active service, to include any in-service back injury.  

The examiner must provide a complete rationale for all opinions expressed, including a discussion of the relevant evidence and medical principles which led to the conclusions reached.

3. Forward the claims file to the VA examiner who conducted the February 2014 VA headache examination, or to another examiner with the appropriate medical expertise, for an addendum opinion.  If the examiner determines an additional physical examination would be beneficial, one is to be arranged.  The entire electronic claims file must be made available to the examiner for review, and the report must reflect such a review was accomplished.  Any consultations and/or testing deemed clinically necessary must be performed.  

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is to provide an addendum opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current headache disability had its onset or is otherwise etiologically related to his period of active service, to include an in-service assault.  In this regard, the Veteran has reported having intermittent headaches since the injury and he is competent to so report.

The examiner must provide a complete rationale for all opinions expressed, including a discussion of the relevant evidence and medical principles which led to the conclusions reached.

4. Forward the claims file to the VA examiner who provided the November 2014 COPD opinion, or to another examiner with the appropriate medical expertise, for an addendum opinion.  If the examiner determines an additional physical examination would be beneficial, one is to be arranged.  The entire electronic claims file must be made available to the examiner for review, and the report must reflect such a review was accomplished.  Any consultations and/or testing deemed clinically necessary must be performed.  

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is to provide an addendum opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current COPD had its onset or is otherwise etiologically related to his period of active service, to include asbestos exposure.  In offering this opinion, the examiner must specifically address the medical literature provided the Veteran's representative in November 2014 suggesting exposure to asbestos increases the risk for developing COPD.

The examiner must provide a complete rationale for all opinions expressed, including a discussion of the relevant evidence and medical principles which led to the conclusions reached.

5. Review the expanded record and ensure the adequacy of all VA opinions obtained.  If any opinion is deemed inadequate for any reason, corrective measures must be implemented at once.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


